DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities and should be amended as follows:
 “ 1. A surgical retractor comprising: a part defining a longitudinal axis; a first radiolucent blade connected with the part; and a second radiolucent blade connected with the part[[,]]; the blades being independently translatable relative to the part[[;]], and at least one of the blades including spaced apart arms being connected via a member, the member and the arms being relatively disposed in a configuration to guide at least one surgical instrument in a selected orientation relative to a surgical site.” Appropriate correction is required.
Claim 2 is objected to because of the following informalities: In Line 1, the words --each of-- should be added after the word “wherein” in order to clarify that both arms include first and second portions. Appropriate correction is required.
Claim 15 is objected to because of the following informalities and should be amended as follows:
“15. A surgical retractor comprising: a rack defining a longitudinal axis and including a first extension and a second extension, the extensions being independently movable relative to the rack; a first radiolucent blade connected with and rotatable relative to the first extension; and a second radiolucent blade connected with and rotatable relative to the second extension, the blades being independently translatable relative to the part, each of the blades including spaced apart arms being connected via a member, [[the]] each member and the respective arms being relatively disposed in a configuration to guide at least one surgical instrument in a selected orientation relative to a surgical site.” Appropriate correction is required.
 Claim 16 is objected to because of the following informalities: In Line 1, the words --each of-- should be added after the word “wherein” and in Line 3, the words --each of-- should be added after the word “and” in order to clarify that both arms of each blade include first and second portions. Appropriate correction is required.
Claim 18 is objected to because of the following informalities: In Line 14, the word --a-- should be added before the word “position”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at Lines 7-8 recites the limitation “the member and the arms being relatively disposed in a configuration to guide at least one surgical instrument” which renders the claim indefinite as it is unclear what is meant by “relatively disposed in a configuration”. For purposes of examination, the limitation is being interpreted as “the member and the arms together configured to guide at least one surgical instrument”. Appropriate correction is required. 
Claim 9 recites the limitation “wherein the part includes an extension engageable with a mating surface of the arms” which renders the claim indefinite as it is unclear if the claim is reciting that the extension engages with one mating surface of one of the arms (meaning only one mating surface), or one mating surface on each of the arms (meaning two mating surfaces). For purposes of examination, the limitation is being interpreted as “wherein the part includes an extension engageable with a mating surface of at least one of the arms”. Appropriate correction is required. 
Claim 10 at Line 1 recites the limitation “the blade” which renders the claim indefinite as it is unclear which blade is being recited. For purposes of examination, the limitation is being interpreted as “wherein at least one of the blades”. Appropriate correction is required. 
Claim 10 at Line 2 recites the limitation “the axis” which renders the claim indefinite as it is unclear which axis is being recited since Claim 1 previously recites “a longitudinal axis” and Claim 9 previously recites “the extension defining an axis”. For purposes of examination, the limitation is being interpreted as “the axis of the extension”. Appropriate correction is required.
Claim 11 at Line 1 recites the limitation “the blade” which renders the claim indefinite as it is unclear which blade is being recited. For purposes of examination, the limitation is being interpreted as “wherein at least one of the blades”. Appropriate correction is required. 
Claim 11 at Line 2 recites the limitation “the axis” which renders the claim indefinite as it is unclear which axis is being recited since Claim 1 previously recites “a longitudinal axis” and Claim 9 previously recites “the extension defining an axis”. For purposes of examination, the limitation is being interpreted as “the axis of the extension”. Appropriate correction is required.
Claim 11 at Lines 2-3 recites the limitation “about 0 degrees to about 25 degrees”. The term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus the range “about 0 degrees to about 25 degrees” is rendered indefinite by use of the relative term. For purposes of examination, the limitation is being interpreted as “0 to 25 degrees”. Appropriate correction is required.
Claim 12 at Line 2 recites the limitation “the blade” which renders the claim indefinite as it is unclear which blade is being recited. For purposes of examination, the limitation is being interpreted as “the at least one of the blades”. Appropriate correction is required. 
Claim 12 at Line 2 recites the limitation “the axis” which renders the claim indefinite as it is unclear which axis is being recited since Claim 1 previously recites “a longitudinal axis” and Claim 9 previously recites “the extension defining an axis”. For purposes of examination, the limitation is being interpreted as “the axis of the extension”. Appropriate correction is required.
Claim 15 at Lines 9-10 recites the limitation “the member and the arms being relatively disposed in a configuration to guide at least one surgical instrument” which renders the claim indefinite as it is unclear what is meant by “relatively disposed in a configuration”. For purposes of examination, the limitation is being interpreted as “the member and the arms together configured to guide at least one surgical instrument”. Appropriate correction is required. 
Claim 18 at Lines 5-6 recites the limitation “the member and the arms being relatively disposed in a configuration to guide at least one surgical instrument” which renders the claim indefinite as it is unclear what is meant by “relatively disposed in a configuration”. For purposes of examination, the limitation is being interpreted as “the member and the arms together configured to guide at least one surgical instrument”. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lovell et al. (US PG Pub No. 2012/0296171).
Regarding Claim 1 as best understood, Lovell et al. discloses a surgical retractor (assembly 10, Figs. 1-39, Paragraphs [0206-0238]) comprising: a part (retractor body 12, Figs. 6-7) defining a longitudinal axis (axis running centrally along length between left and right ends of 20 as seen in Fig. 7); a first radiolucent blade (blade 16, Figs. 1-6; Paragraph [0302] states that “any part of the system described herein, including for example the retractor blades, may be composed of image-friendly material such as carbon fiber reinforced polymer (CFRP) or poly-ether-ether-ketone (PEEK)”) connected with the part (via 28 & 230, Fig. 6); a second radiolucent blade (blade 14, Figs. 1-6; Paragraph [0302] states that “any part of the system described herein, including for example the retractor blades, may be composed of image-friendly material such as carbon fiber reinforced polymer (CFRP) or poly-ether-ether-ketone (PEEK)”) connected with the part (via 26 & 230, Fig. 6), the blades being independently translatable relative to the part (“Each of the retractor blades 14, 16, has the ability to pivot in both a caudal and cranial direction... and may also be capable of polyaxial movement”, Paragraphs [0066, 0245, 0248]); wherein both the first and second blades each include spaced apart arms (See examiner annotated Fig. 26 below depicting the arms of blade 14. The arms of blade 16 are structurally similar to the arms of 14 as seen in the examiner annotated figure.), the arms being connected via a member (244), each member and the respective arms being configured to guide at least one surgical instrument (shim assembly 6 & bone anchor 7, Figs. 35-39) in a selected orientation relative to a surgical site (Paragraph [0238], Figs. 43-49).

    PNG
    media_image1.png
    791
    566
    media_image1.png
    Greyscale

Regarding Claim 2, Lovell et al. discloses wherein the arms each include a first portion connected with the part (via 28) and a second portion engageable with tissue to define an opening adjacent a spine (See examiner annotated Fig. 6 depiction below).

    PNG
    media_image2.png
    806
    831
    media_image2.png
    Greyscale

Regarding Claim 3, Lovell et al. discloses wherein the second portion is disposed at an angular orientation relative to the first portion (See Fig. 6 depiction and notations above).
Regarding Claim 4, Lovell et al. discloses wherein the first portion defines a first plane (plane running horizontally along upper surface of 1st portion) and the second portion defines a second plane (plane running vertically along outer surface of 2nd portion) disposed at a perpendicular orientation relative to the first plane (See Fig. 6 depiction and notations above).
Regarding Claim 5, Lovell et al. discloses wherein the part includes an extension (arm 28, Figs. 6-8, Paragraph [0208]) connected to the first portion such that the extension is offset relative to the opening (Figs. 47-52) (See Fig. 6 depiction and notations above).
Regarding Claim 6, Lovell et al. discloses wherein the part includes a gear rack (rack members 60, 58, Figs. 7-8, 12-14, Paragraph [0209]).
Regarding Claim 7, Lovell et al. discloses wherein the part includes a ratchet (ratchet member 104 of 82, Figs. 7 & 12-14, Paragraph [0214]) preventing movement of at least one of the blades relative to the part in a first direction and a second direction (The ratchet member 104 controls translation of and further prevents unwanted migration of the first rack member 58 (and therefore the second rack member 60 as well), Paragraph [0214]).

Regarding Claim 8, Lovell et al. discloses wherein the part includes at least one lock (release member 82, Figs. 7 & 12-14) to selectively dispose the first blade relative to the second blade (Paragraph [0214]).
 Regarding Claim 9 as best understood, Lovell et al. discloses wherein the part includes an extension (arm 28, Figs. 6-8, Paragraph [0208]) engageable with a mating surface (230, Fig. 6) of the arms (Paragraph [0208]), the extension defining an axis (axis running through aperture through 28 along dashed line as seen in Fig. 6).
Regarding Claim 10 as best understood, Lovell et al. discloses wherein the blade is rotatable relative to the axis (about 230, Figs. 47-55, Figs. 1-2, 6, 47-52, “Each of the retractor blades 14, 16, has the ability to pivot in both a caudal and cranial direction... and may also be capable of polyaxial movement”, Paragraphs [0066, 0245, 0248]).
Regarding Claim 11 as best understood, Lovell et al. discloses wherein the blade is rotatable to a selected angle relative to the axis in an angular range from about 0 degrees to about 25 degrees (Figs. 1-2, 6, 47-52, “Each of the retractor blades 14, 16, has the ability to pivot in both a caudal and cranial direction... and may also be capable of polyaxial movement”, Paragraphs [0066, 0245, 0248]).
Regarding Claim 12 as best understood, Lovell et al. discloses wherein the extension includes a lock (release member 82, Figs. 7 & 12-14) to dispose the blade in a selected orientation relative to the axis (Paragraph [0214]).
Regarding Claim 13, Lovell et al. discloses wherein at least one of the blades includes carbon fiber (Paragraph [0302]).
Regarding Claim 14, Lovell et al. discloses wherein at least a portion of the part includes carbon fiber (Paragraph [0302]).
Regarding Claim 15 as best understood, Lovell et al. discloses a surgical retractor (assembly 10, Figs. 1-39, Paragraphs [0206-0238]) comprising:4U.S. Serial No.: 16/395,550A0001459US01 Response to Office Action(1502-1920)a rack (rack 22 Figs. 7-8, 12-14, Paragraphs [0209-0210]) defining a longitudinal axis (axis running centrally through 30 along length of 22 as seen in Fig. 12) and including a first extension (arm 28, Figs. 6-8, Paragraph [0208]) and a second extension (arm 26, Figs. 6-8, Paragraph [0208]), the extensions being independently movable relative to the rack (28 & 26 are separate components which are attached independently to the rack 22 as seen in Fig. 7 and are independently movable with respect thereto); a first radiolucent blade (blade 16, Figs. 1-6; Paragraph [0302] states that “any part of the system described herein, including for example the retractor blades, may be composed of image-friendly material such as carbon fiber reinforced polymer (CFRP) or poly-ether-ether-ketone (PEEK)”) connected with and rotatable relative to the first extension (Figs. 1-2, 6, 47-52, “Each of the retractor blades 14, 16, has the ability to pivot in both a caudal and cranial direction... and may also be capable of polyaxial movement”, Paragraphs [0066, 0245, 0248]); and a second radiolucent blade (blade 14, Figs. 1-6; Paragraph [0302] states that “any part of the system described herein, including for example the retractor blades, may be composed of image-friendly material such as carbon fiber reinforced polymer (CFRP) or poly-ether-ether-ketone (PEEK)”) connected with and rotatable relative to the second extension (Figs. 1-2, 6, 47-52, “Each of the retractor blades 14, 16, has the ability to pivot in both a caudal and cranial direction... and may also be capable of polyaxial movement”, Paragraphs [0066, 0245, 0248]), the first and second blades being independently translatable relative to the rack (Paragraph [0214]), each of the first and second blades including spaced apart arms being connected via a member (See examiner annotated Fig. 26 above depicting the arms and member of blade 14. The arms and member of blade 16 are structurally similar to the arms of 14 as seen in the examiner annotated figure.), the member and the arms being relatively disposed in a configuration to guide at least one surgical instrument (shim assembly 6 & bone anchor 7, Figs. 35-39) in a selected orientation relative to a surgical site (Paragraph [0238], Figs. 43-49).
Regarding Claim 16, Lovell et al. discloses wherein the arms of the first blade include a first portion connected with the first extension and a second angled portion (tapered, tissue-engaging free end of 16) engageable with tissue (See examiner annotated Fig. 6 depiction above) capable of defining an opening adjacent a spine (Figs. 47-52), and the arms of the second blade include a first portion connected with the second extension and a second angled portion (tapered, tissue-engaging free end of 14) engageable with tissue to define the opening adjacent the spine (Figs. 47-52).
Regarding Claim 17, Lovell et al. discloses wherein the extensions (28, 26) are independently translatable relative to the rack (Fig. 7, Paragraph [0213]) and are connected to the first portions (Figs. 4 & 6) such that the extensions are disposable in an offset orientation relative to the opening (Figs. 47-52).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tesar (US PG Pub No. 2015/0018622) in view of Lovell et al. (US PG Pub No. 2012/0296171).
Regarding Claim 18 as best understood, Tesar discloses a surgical system (Figs. 1-63, Paragraphs [0293-0370]) comprising: a surgical retractor (15, Figs. 1, 2A-2C, Paragraph [0294]) including a part (main body/housing, Fig. 2A) defining a longitudinal axis (axis running centrally along main body from back to front, Fig. 2B), a first blade (left 101, Fig. 2C) and a second blade (right 101, Fig. 2C) being connected with and independently translatable relative to the part (via articulatable arms 103, Fig. 2B), both of the blades including spaced apart arms (left and right vertical rails, Figs. 2A-2B) being connected via a member (central blade portion of each, Figs. 2A-2B), the member and the arms being relatively disposed in a configuration to guide at least one surgical instrument (camera 107, Paragraph [0296]) in a selected orientation relative to a surgical site; a guide member (track for camera, Paragraph [0299-0304]) including an inner surface that defines a cavity configured for disposal of the at least one surgical instrument (“such that the camera can slide up and down the retractor”, Paragraph [0299]) and an image guide (The camera modules 105 can include sensors or markers for, e.g., electromagnetic or optical tracking or use encoders, accelerometers, gyroscopes, or inertial measurement units (IMUS) or combinations thereof or any other orientation and/or position sensors, Paragraph [0299-0304]) being oriented relative to a sensor to communicate a signal representative of a position of the guide member (Paragraph [0299-0304]); and a tracking device (hub 104, Fig. 2A) including a sensor (Paragraph [0299-0304]) that receives the signal and communicates with a processor to generate data for display of an image from a monitor, the image representing position of the guide member relative to tissue (Paragraph [0299-0304, 0367, 0369]).
Tesar does not disclose that the first and second blades are radiolucent.
Lovell et al. discloses a surgical retractor (assembly 10, Figs. 1-39, Paragraphs [0206-0238]) comprising: a part (retractor body 12, Figs. 6-7); a first radiolucent blade (blade 16, Figs. 1-6; Paragraph [0302] states that “any part of the system described herein, including for example the retractor blades, may be composed of image-friendly material such as carbon fiber reinforced polymer (CFRP) or poly-ether-ether-ketone (PEEK)”) connected with the part (via 28 & 230, Fig. 6); and a second radiolucent blade (blade 14, Figs. 1-6; Paragraph [0302] states that “any part of the system described herein, including for example the retractor blades, may be composed of image-friendly material such as carbon fiber reinforced polymer (CFRP) or poly-ether-ether-ketone (PEEK)”) connected with the part (via 26 & 230, Fig. 6), the blades being independently translatable relative to the part (“Each of the retractor blades 14, 16, has the ability to pivot in both a caudal and cranial direction... and may also be capable of polyaxial movement”, Paragraphs [0066, 0245, 0248]); wherein both the first and second blades each include spaced apart arms (See examiner annotated Fig. 26 below depicting the arms of blade 14. The arms of blade 16 are structurally similar to the arms of 14 as seen in the examiner annotated figure.), the arms being connected via a member (244), each member and the respective arms being configured to guide at least one surgical instrument (shim assembly 6 & bone anchor 7, Figs. 35-39) in a selected orientation relative to a surgical site (Paragraph [0238], Figs. 43-49).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the blades of the retractor of the system of Tesar to be made from carbon fiber reinforced polymer (CFRP) or poly-ether-ether-ketone (PEEK) as taught by Lovell in order to allow the blades to be made from an image-friendly, biocompatible material which is transparent to x-rays.
Regarding Claim 20, the combination of Tesar and Lovell discloses the claimed invention as stated above in claim 18, and Tesar further discloses an adaptor (cable 19/108, Figs. 1, 2A) connected with a fixed surface (3, Fig. 1) and the part (Figs. 1 & 2A), the adaptor being movable to dispose the part in a selected orientation relative to the fixed surface. (A user can manually move the cable to arrange the part relative to 3 based on the location in which the retractor is needed.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775